UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): June 28, 2016 OXFORD IMMUNOTEC GLOBAL PLC (Exact name of registrant as specified in its charter) England and Wales (State or other jurisdiction of incorporation) 001-36200 Not Applicable (Commission File Number) ( IRS Employer Identification No.) 94C Innovation Drive, Milton Park, Abingdon OX14 4RZ, United Kingdom (Address of principal executive offices) Registrant’s telephone number including area code +44 (0)1235 442780 Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders (a) On June 28, 2016, the Registrant held its Annual General Meeting of Shareholders (the “Meeting”). (b) The final voting results for the Meeting are as follows: Proposal Number Proposal Description For Against Abstain Broker Nonvote 1 Election of Patrick J. Balthrop, Sr. 2 Election of Ronald A. Andrews, Jr. 3 Election of Richard A. Sandberg 4 Election of A. Scott Walton 5 Election of Peter Wrighton-Smith 6 Ratification of Appointment of Auditors for 2016 0 7 Re-Appointment of U.K. Statutory Auditors 0 8 Authorization to Determine Statutory Auditors’ Remuneration for 2016 0 9 Receive U.K. Statutory Accounts and Reports for 2015 0 10 Receive and Approve U.K. Statutory Directors’ Annual Report on Remuneration for 2015 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: 6/29/2016 OXFORD IMMUNOTEC GLOBAL PLC By: /s/ Elizabeth M. Keiley Name: Elizabeth M. Keiley Title: VP & General Counsel
